Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaiah Miller appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Miller, No. 4:05-cr-00036-TLW-1 (D.S.C. Aug. 20, 2015). We grant Miller leave to proceed in forma *182pauperis and deny his motions for a transcript at government expense and to have a verbatim transcript ordered. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.